Order entered April 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00165-CV

                          IN THE INTEREST OF C.J.B., A CHILD

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30017-2018

                                           ORDER
       Appellant’s brief in this child protection case is overdue. Appellant is ORDERED to

file, within TEN DAYS of the date of this order, both appellant’s brief and an extension motion.

Failure to file the brief and an extension motion by the time specified may result in an order for

the trial court to conduct a hearing to determine why appellant’s brief has not been filed and to

take such measures as may be necessary to assure effective representation, including

appointment of new counsel.




                                                      /s/   KEN MOLBERG
                                                            JUSTICE